  Case 18-15996-elf       Doc 74-2 Filed 07/22/20 Entered 07/22/20 15:21:01                Desc
                               Notice of Default Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE: Jeffrey A. Brennan and Margaret J. CHAPTER 13
 Brennan
                                           BANKRUPTCY CASE NUMBER
                DEBTORS                    18-15996/ELF
 Carrington Mortgage Services, LLC as
 servicer for Bank of America, N.A.        11 U.S.C. SEC. 362
                MOVANT
 VS.

 Jeffrey A. Brennan and Margaret J.
 Brennan
        RESPONDENTS/DEBTORS

 William C. Miller, TRUSTEE
       ADDITIONAL RESPONDENT(S)

CARRINGTON MORTGAGE SERVICES, LLC AS SERVICER FOR BANK OF AMERICA,
                              N.A.'S
               NOTICE OF DEFAULT OF STIPULATION

RE: PROPERTY KNOWN AS 109 East Manoa Road, Havertown, PA 19083

TO:
Jeffrey A. Brennan
109 East Manoa Road
Havertown, PA 19083

Margaret J. Brennan
109 East Manoa Road
Havertown, PA 19083

Brad J. Sadek, Esquire
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
Sent via electronic notification: brad@sadeklaw.com

       You are hereby notified that the Debtors are in default of the terms of the Stipulation
entered into by the parties and approved by the Court. The Debtors have failed to make the
following payments and late charges:

Regular payments of $1,519.79 from 04/01/2020 through 05/01/2020 which total $3,039.58;
Attorney fee of $100.00 for this Notice of Default
Less Debtor’s Suspense $(702.89)
  Case 18-15996-elf       Doc 74-2 Filed 07/22/20 Entered 07/22/20 15:21:01                 Desc
                               Notice of Default Page 2 of 2




TOTAL DEFAULT AS OF MAY 15, 2020 IS $2,436.69

If the default continues to the following month, the Debtor shall include funds to cure that
month’s default as well. Pursuant to the terms of the Stipulation, the full cure of the default must
be via certified funds, money orders or cashier’s check, with the loan number clearly written
thereon and made payable to Carrington Mortgage Services, LLC. During pendency of this
default, please remit all payments to:

Shapiro & DeNardo, LLC
3600 Horizon Drive, Suite 150
King of Prussia, PA 19406

The default must be cured within 15 days from the date below or Movant shall file a
Certification of Default with the Court, and request the Court to enter an Order granting Movant
relief from the Automatic Stay.


                                                      Respectfully submitted,


                                                              /s/ Kristen D. Little
Dated: June 8, 2020                                   BY:
                                                      Kristen D. Little, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:18-060726                                  PA BAR ID #79992
                                                      klittle@logs.com
                                                      pabk@logs.com
